Case 1:18-cv-00029-AJT-TCB Document 51 Filed 11/07/18 Page 1 of 27 PageID# 353




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF VIRGINIA
                                Alexandria Division

                                    )
MUNUSAMY KANDASAMY                  )
                                    )
            Plaintiff,              )
                                    )
      v.                            )
                                    )     Case No. 1:18-cv-00029 (AJT-TCB)
ADVANCED SOFTWARE                   )
SYSTEMS, INC.,                      )
                                    )
            Defendant.              )
                                    )_________________________________________




   MEMORANDUM IN SUPPORT OF ASSYST’S MOTION TO COMPEL LIMITED
       DISCOVERY AND TO STAY DUE TO FRAUD UPON THE COURT
Case 1:18-cv-00029-AJT-TCB Document 51 Filed 11/07/18 Page 2 of 27 PageID# 354



                                                           Table of Authorities
Cases
Amerisource Corp. v. Rx USA Int’l Inc., No. 02-CV-2514, 2010 WL 2730748 (E.D.N.Y. July 6,
  2010) ......................................................................................................................................... 15

Aoude v. Mobil Oil Corp., 892 F.2d 1115 (1st Cir. 1989) ................................................ 11, 12, 13

Benjamin v. BWIA Airlines, No. 07-20017-CIV, 2009 WL 10667416 (S.D. Fla. Jan. 13, 2009) 13

Benjamin v. BWIA Airlines, No. 07-20017-CIV, 2009 WL 783353 (S.D. Fla. Mar. 24, 2009) ... 13

Chambers v. NASCO, Inc., 501 U.S. 32, 46 (1991) .................................................................. 2, 12

Davis v. Crescent Elec. Co., No. CIV 12-5008, 2016 WL 1625291 (D.S.D. Apr. 21, 2016) 13, 16

Flextronics Int’l, USA, Inc. v. Sparkling Drink Sys. Innovation Ctr. Ltd., 230 F. Supp. 3d 896 (N.D.
  Ill. 2017) .................................................................................................................................... 13

Holmes v. Wal-Mart Stores E., L.P., No. 1:10CV75, 2011 WL 1842868 (E.D. Va. Apr. 27, 2011)
  ............................................................................................................................................. 15, 16

In re Grand Jury Subpoena, 870 F.3d 312 (4th Cir. 2017) .......................................................... 20

In re White, No. 2:07CV342, 2013 WL 5295652 (E.D. Va. Sept. 13, 2013) ............................... 17

Int’l Med. Grp., Inc. v. Walker, No. 1:08-CV-923-JMS-TAB, 2011 WL 1752101 (S.D. Ind. May
   9, 2011) ..................................................................................................................................... 20

Malone v. Weiss, No. CV 17-1694, 2018 WL 3656482 (E.D. Pa. Aug. 2, 2018) .................. 14, 17

Manez v. Bridgestone Firestone N. Am. Tire, LLC, 533 F.3d 578 (7th Cir. 2008) ...................... 17

Neal v. IMC Holdings, Inc., No. 1:06-CV-3138-WSD-AJB, 2009 WL 10669622 (N.D. Ga. Mar.
  31, 2009) ............................................................................................................................. 13, 16

New York Credit & Fin. Mgmt. Grp. v. Parson Ctr. Pharmacy, Inc., 432 F. App’x 25 (2d Cir.
  2011) ......................................................................................................................................... 12

Peskoff v. Faber, 251 F.R.D. 59, 61-62 (D.D.C. 2008) ................................................................ 23

Plastech Holding Corp. v. WM Greentech Auto. Corp., 257 F. Supp. 3d 867 (E.D. Mich. 2017)
  ................................................................................................................................................... 13

Pope v. Fed. Exp. Corp., 138 F.R.D. 675 (W.D. Mo. 1990) ........................................................ 14

Pope v. Fed. Exp. Corp., 49 F.3d 1327 (8th Cir. 1995) ................................................................ 14

                                                                          ii
Case 1:18-cv-00029-AJT-TCB Document 51 Filed 11/07/18 Page 3 of 27 PageID# 355




REP MCR Realty, L.L.C. v. Lynch, 363 F. Supp. 2d 984 (N.D. Ill. 2005) ................................... 14

Scholastic, Inc. v. Stouffer, 221 F. Supp. 2d 425 (S.D.N.Y. 2002)............................................... 15

Secrease v. W. & S. Life Ins. Co., 800 F.3d 397 (7th Cir. 2015) ............................................ 12, 13

Suntrust Mortg., Inc. v. AIG United Guar. Corp., No. 3:09CV529, 2011 WL 1225989 (E.D. Va.
  Mar. 29, 2011).................................................................................................................... passim

Tesar v. Potter, No. CIVA 9:05-00956 SB, 2007 WL 2783386 (D.S.C. Sept. 21, 2007) ............ 11




                                                                    iii
Case 1:18-cv-00029-AJT-TCB Document 51 Filed 11/07/18 Page 4 of 27 PageID# 356




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Alexandria Division

                                              )
MUNUSAMY KANDASAMY                            )
                                              )
               Plaintiff,                     )
                                              )
       v.                                     )
                                              )     Case No. 1:18-cv-00029 (AJT-TCB)
ADVANCED SOFTWARE                             )
SYSTEMS, INC.,                                )
                                              )
               Defendant.                     )
                                              )_________________________________________

    MEMORANDUM IN SUPPORT OF ASSYST’S MOTION TO COMPEL LIMITED
        DISCOVERY AND TO STAY DUE TO FRAUD UPON THE COURT

                                      I.      INTRODUCTION

       A fraud has been committed on this Court.1 From the inception of this case, Plaintiff

Munusamy Kandasamy has used falsified evidence that goes to the heart of his breach of contract

action. Plaintiff attached to the Complaint a completely fake “email.” He did so in support of his

untruthful allegation that he, during his employment with Assyst, repeatedly requested that Assyst

provide information concerning his stock options to no avail.

       To make matters worse, Plaintiff produced in discovery more doctored emails that go to

the merits of this action. For example, Plaintiff produced an “email” whereby an Assyst officer

allegedly emailed him: “Let us meet today at 8:30 am to catch up on all the opportunities and

discuss your stock options question” (emphasis added). In reality, the Assyst officer stated only


1
  The Motion and this Memorandum are in satisfaction of Assyst’s counsel’s rules under the
Virginia State Bar Rules of Professional Conduct. See Rule 3.3(d) (“A lawyer who receives
information clearly establishing that a person other than a client has perpetrated a fraud upon the
tribunal in a proceeding in which the lawyer is representing a client shall promptly reveal the fraud
to the tribunal”).
Case 1:18-cv-00029-AJT-TCB Document 51 Filed 11/07/18 Page 5 of 27 PageID# 357



“[l]et us meet today at 8:30 am to catch up on all the opportunities.” The fabricated inclusion of

the phrase “and discuss your stock options questions” was injected to bolster Plaintiff’s case by

making it seem like the parties were discussing stock options when in fact they were not.

       The falsification of critical documents has spoiled and polluted the truth-finding function

of this proceeding. The “very temple of justice has been defiled.” Chambers v. NASCO, Inc., 501

U.S. 32, 46 (1991) (citation omitted). In circumstances like these, swift and severe sanctions are

warranted. Plaintiff, however, has denied committing any fraud and falsifying or doctoring

documents he has produced in this case.2 He may intend to blame his former co-plaintiff, Rajender

Salgam, for this unconscionable act.

       Although case law shows that sanctions may be warranted regardless of whether Plaintiff

actually fabricated the documents at issue, the precise facts and circumstances of this egregious

fraud are relevant in determining the proper sanctions that should be imposed. Moreover, this

Court has an interest in finding out more concerning the gravity of this scheme. Consequently, the

prudent approach at this juncture is to permit discovery into the fraud to find out what precisely

happened and to stay all other aspects of this matter until discovery has been completed and any

sanctions have been imposed.

                                 II.     STATEMENT OF FACTS

       A. Factual Background

       This action involves a single breach of contract count that spans back to October 2009.

Plaintiff alleges that Assyst breached his employment agreement (the “Employment Agreement”)

by allegedly failing to grant him stock options. See, e.g., Compl. ¶¶ 126-128.




2
 Plaintiff has not expressly admitted or denied making intentional use of documents he knew to
be false or previous knowing of the falsity of the documents.
                                                2
Case 1:18-cv-00029-AJT-TCB Document 51 Filed 11/07/18 Page 6 of 27 PageID# 358



         The parties do not dispute that on October 30, 2009, Plaintiff, previous co-plaintiff

Rajender Salgam, and representatives of Assyst attended the closing of the purchase of the assets

of Plaintiff’s and Salgam’s company, Leading Consultants, Inc. (“LeadingC”).3 The closing took

place at Assyst’s office in Sterling, Virginia. The parties also do not dispute that, at the closing,

Plaintiff received and executed, inter alia, the Employment Agreement and that the Employment

Agreement addresses the stock options that are at issue in this controversy. 4 As a result of the

deal, Plaintiff, who was an officer of LeadingC, became the Senior Vice President of Unified

Communications at Assyst.

         The parties dispute, however, when Plaintiff received additional information concerning

the stock options granted in the Employment Agreement. Among this disputed information is

information that that the stock options expired on October 29, 2012. Assyst has testified that it

provided Plaintiff the disputed information concerning his stock options at the closing on October

30, 2009, as well as additional times thereafter.

         In contrast, Plaintiff claims that the disputed information was not provided at the closing.

Rather, Plaintiff alleges that, shortly after the closing, he began asking Assyst for the disputed



3
    The closing was also attended by LeadingC’s broker, Mark Gaeto.
4
    Specifically, the Employment Agreement provides, in part, that:

                As his compensation for all services rendered to [Assyst] during the
                Term4 of this Agreement, in whatever capacity rendered, [Plaintiff]
                shall have and receive:

                ....

                [Plaintiff] shall also receive stock options totaling 200,000 shares of
                [Assyst] pursuant to the terms of [Assyst’s] Stock Option Plan at the
                $.82 / share vested over 2 years (34% vested upon closing, 33% at
                the of 1st and 33% at the end of 2nd year).

Employment Agreement § 6.
                                                    3
Case 1:18-cv-00029-AJT-TCB Document 51 Filed 11/07/18 Page 7 of 27 PageID# 359



information concerning his stock options and that Assyst refused to give him the information for

years despite his alleged “repeated requests.” See, e.g., Compl. ¶¶ 86-87 (“Similar to Mr. Salgam,

[Plaintiff] made repeated requests to exercise his Non-Qualified Stock Option during the first four

years of his employment at Assyst . . . . In response to each of these requests, executives at Assyst,

including Kumar, represented to [Plaintiff] that the documents required for him to exercise his

Non-Qualified Stock Option would be forthcoming”). Plaintiff alleges that it was not until

September 2013 that he received the disputed stock option information, including their expiration

date. See, e.g., Compl. ¶ 88 (“Finally, in September of 2013, after nearly four years of attempting

to exercise his Non-Qualified Stock Option, Vinay Shirke (‘Shirke’), Chief Information Officer at

Assyst, provided [Plaintiff] with the Corporation’s Stock Option Plan and [Plaintiff’s] Non-

Qualified Stock Option Grant”). Plaintiff claims that because the options had expired when he

received the disputed information, Assyst breached the Employment Agreement. See Compl. ¶¶

89, 127.

       Assyst denies Plaintiff’s claims that it avoided providing to him information concerning

his stock options from October 2009 through September 2013. In fact, Assyst denies that Plaintiff

even broached the subject of his stock options for the period between the closing and when he

emailed Assyst’s Human Resources Manager Judith Bounacos in August 2013.5

       Former co-plaintiff Salgam was discharged from Assyst on January 7, 2013, after Assyst

discovered that he had embezzled $14,7000 in company funds. He was prosecuted and convicted

of petit larceny as a result of his misconduct, receiving, inter alia, thirty days of active jail time




5
  The three declarations submitted by Assyst representatives in support of this Motion, attached
hereto collectively as Exhibit 1, all support Assyst’s position that Plaintiff did not repeatedly
request information regarding his stock options.
                                                  4
Case 1:18-cv-00029-AJT-TCB Document 51 Filed 11/07/18 Page 8 of 27 PageID# 360



and 150 days of suspended jail time. Plaintiff resigned from Assyst on April 15, 2014. Compl. ¶

100.

          B. Procedural Background and Allegations Relating to Assyst’s Provision of, or
             Failure to Provide, Information.

                 1. The Complaint and Current Posture of the Case.

          On January 5, 2018, Plaintiff and Salgam filed the Complaint. (Dkt. 1). The Complaint is

teeming with allegations that Plaintiff and Salgam repeatedly requested information concerning

their stock options, which Plaintiff and Salgam alleged were effectively denied by Assyst. See,

e.g., Compl. ¶¶ 46-48, 53-58, 62-67, 86-88 (all describing alleged occasions where Plaintiff or

Salgam asked Assyst about stock options).

          This matter is currently scheduled for a jury trial beginning on January 22, 2019. The

parties are scheduled to exchange witness and exhibit lists, as well as other pre-trial submissions,

by November 16, 2018. Assyst also intends to move for summary judgment on several grounds.

                 2. Plaintiff prosecutes the bogus theory that Assyst denied him information
                    concerning stock options and is sanctioned for failing to produce
                    discoverable information.

          Throughout discovery, Plaintiff continued to prosecute his claim that Assyst withheld

information concerning his stock options despite his request. In his answers to Assyst’s

interrogatories, Plaintiff averred that he repeatedly was denied information about his stock options

to no avail. See Answer to Interrogatory 4, dated August 24, 2018 (alleging numerous occasions

before August 2013 when Plaintiff allegedly “inquired” about his stock options but was not

provided any information).6 At his deposition on October 3, 2018, Plaintiff doubled-down on these

allegations. For example, Plaintiff testified to times when he allegedly orally asked Assyst CEO




6
    The cited excerpt from Plaintiff’s interrogatory answers is attached hereto as Exhibit 2.
                                                   5
Case 1:18-cv-00029-AJT-TCB Document 51 Filed 11/07/18 Page 9 of 27 PageID# 361



Sunil Kumar about his stock options prior to September 2013. See, e.g., Pl. Dep. 107:22 – 108:12;

109:6-13; 111:11-112:6; 298:11-19 (stating he asked Kumar for the stock option plan “every time”

he saw him).7

          On August 24, 2018, Plaintiff produced 115 pages of documentation in response to

Assyst’s requests for production of documents. Plaintiff produced “emails” that purported to show

the Assyst CEO at the time, Sunil Kumar, discussing stock options with the plaintiffs. See, e.g.,

KANDASAMY 56-57, 60, 76, 78. After receiving a deficiency letter, Plaintiff produced thirty

more pages of documentation on September 6, 2018. Because Plaintiff had still failed to provide

all responsive correspondence, particularly his exchanges with Salgam, Assyst filed a Motion to

Compel the next day. (Dkt. 22). On September 27, 2018, the Motion to Compel was granted and

Plaintiff was ordered to pay $750.00 to Assyst for its fees. (Dkt. 32). Since the imposition of the

Order to Compel, Plaintiff has produced over 490 pages of additional documentation, dwarfing

the 145 pages he submitted previously.

          Among the newly produced documentation are documents that show (1) that on or about

March 28, 2013, he accessed Assyst’s private network while he was still an officer of Assyst for

the purpose of looking for a document to assist Salgam, who had been discharged a couple months

earlier for embezzlement, and (2) that Salgam, a couple weeks later, sent Plaintiff a copy of his

own Grant of Non-Qualified Stock Option document that was identical in its terms to Plaintiff’s.

KANDASAMY 485-495, KANDASAMY 631- 640.8 At his deposition, Plaintiff admitted that he

and Salgam received the same “deal” when they joined Assyst and provided him with Salgam’s

stock option information documents on April 18, 2013. Pl. Dep. 97:10-21; 143:7-19 (discussing




7
    The cited excerpt from Plaintiff’s deposition is attached hereto as Exhibit 3.
8
    KANDASAMY 485-495 and 631-640 are attached hereto as Exhibit 4.
                                                   6
Case 1:18-cv-00029-AJT-TCB Document 51 Filed 11/07/18 Page 10 of 27 PageID# 362



 KANDASAMY 631-640). He also admitted that he received his own stock option information

 documents at least by March 28, 2013. Pl. Dep. 151:19-153:15 (discussing Pl. Dep. Ex. 14, which

 is KANDASAMY 485-495.).9 These emails and admissions contradict Plaintiff’s assertion that he

 first received the disputed stock option information in September 2013. See, e.g., Compl. ¶ 90

 (“Although [Plaintiff’s] Non-Qualified Stock Option Grant is dated October 16, 2009, [Plaintiff]

 did not receive this document on that date, or at any time prior to September 2013”).

        C. The Fraud is Discovered.

        During discovery into apparent misconduct of Salgam and Plaintiff relating to matters other

 than Salgam’s embezzlement, Salgam voluntarily stipulated to his dismissal from this action with

 prejudice. The dismissal was entered by this Court on September 10, 2018. (Dkt. 26). The

 plaintiffs’ joint counsel withdrew from the case shortly thereafter. As a result, the Court extended

 the discovery cutoff from September 14, 2018, to October 5, 2018. (Dkt. 28). At the request of

 Plaintiff, through his new counsel, the Court extended the discovery cutoff again until November

 2, 2018, for the purpose of conducting Assyst’s Rule 30(b)(6) deposition. (Dkt. 42). Plaintiff

 noticed Assyst’s Rule 30(b)(6) deposition for November 2, 2018.

        It was in the course of preparing for its corporate deposition on October 31, 2018, that

 Assyst discovered the falsified evidence at issue. Assyst accessed an archived server and found

 evidence that “emails” repeatedly relied on by Plaintiff to support his claim that Assyst failed to

 provide him information concerning his stock options had been doctored and fabricated out of

 whole cloth. These fake “emails” constitute the entire known universe of documentary




 9
  The cited references to pages 97, 143, and 151-153 of Plaintiff’s deposition are attached hereto
 as Exhibit 5.
                                                  7
Case 1:18-cv-00029-AJT-TCB Document 51 Filed 11/07/18 Page 11 of 27 PageID# 363



 evidence that expressly supports Plaintiff’s contention that he inquired about his stock

 options prior to August 2013.

                1. The Doctored Emails.

        In conducting its review, Plaintiff found that four emails produced by Plaintiff in the course

 of discovery had been doctored: KANDASAMY 56-57, 60, 76, 78. 10 To detect the fraud, Assyst

 compared the .PDF versions of the documents produced by Plaintiff with the native versions found

 on Assyst’s archived server. This chart shows the material differences:

  Pl. Bates #
            Email     Alleged Recipients                Doctored                 Actual Excerpt
            Date      Sender                            Excerpt
  KANDASAMY 8/28/2012 Assyst To:                        Let us meet today        Let us meet today
  56-57,              CEO     Salgam,                   at 8:30 am to catch      at 8:30 am to
  (SALGAM             Kumar CC:                         up on all the            catch up on all the
  268)                        Plaintiff                 opportunities and        opportunities
                                                        discuss your stock
                                                        options question.
  KANDASAMY 8/28/2012 Kumar                 To:         Let us meet today        Let us meet today
  76                                        Plaintiff,  at 8:30 am to catch      at 8:30 am to
                                            CC:         up on all the            catch up on all the
                                            Salgam (see opportunities and        opportunities
                                            footnote)11 discuss your stock
                                                        options question.
  KANDASAMY 7/26/2012 Salgam                To: Kumar, Kanda told me that        Kanda told me
  60 (SALGAM                                CC:         you are in US.           that you are in US.
  291)                                      Plaintiff   Please let us know       Please let us know
                                                        if     you      are      if     you      are
                                                        available today at       available today at
                                                        2pm. We can meet         2pm. We can meet
                                                        online via skype. I      online via skype. I
                                                        will update you on       will update you on
                                                        MetLife,                 MetLife,
                                                        HealthNet, BNY           HealthNet, BNY
                                                        Mellon and also          Mellon          and
                                                        employee vacation        others.

 10
   These fraudulent emails are attached hereto as Exhibit 6.
 11
    The discrepancy in the address section between the 8/28/2012 “email” reflected in
 KANDASAMY 56-57 and the 8/28/2012 “email” in KANDASAMY 76 are a further testament to
 their falsification. In reality, the email used to fabricate the fake “email” was “To” Salgam and
 CC’ed Plaintiff. See Exhibit 7 hereto (ASSYST004202).
                                                  8
Case 1:18-cv-00029-AJT-TCB Document 51 Filed 11/07/18 Page 12 of 27 PageID# 364



                                                             time issue and
                                                             how to exercise
                                                             stock       option
                                                             grants.
  KANDASAMY 5/8/2012                Kumar     To:            I did not see any I did not see any
  78                                          Plaintiff,     update in the update in the
                                              Salgam         CRM. We can CRM as well.
                                                             discuss employee
                                                             evaluations and
                                                             stock options as
                                                             well.


 The actual emails, in .PDF form, are attached hereto as Exhibit 7. The declarations submitted by

 Assyst further provide evidence of the fraud.

           Plaintiff not only produced these emails but repeatedly swore to their legitimacy while

 under oath. Plaintiff testified falsely regarding these fake “emails” in his interrogatory answers,

 specifically relying on them as the primary support for his breach-of-contract claim. See, e.g.,

 Answer to Interrogatory 4, dated August 24, 2018 (“During this same period of time, Plaintiff

 inquired with Kumar about the Non-Qualified Stock Options on two additional occasions over the

 phone during weekly status calls. See Email from Kumar to Plaintiff dated May 8, 2012, setting

 up a meeting to discuss employee evaluations and stock options, KANDASAMY 000078. See

 also Email from Kumar to Plaintiff dated August 28, 2012, arranging a meeting to discuss

 Plaintiff’s question about stock options, KANDASAMY 000076”) (emphasis added).12 During his

 deposition on October 3, 2018, Plaintiff again affirmed these emails while under oath. See, e.g.,

 Pl. Dep. 118:17-120:8 (affirming KANDASAMY 78, 56).13

                  2. The Fabricated “Email.”




 12
      See Exhibit 2.
 13
      The referenced deposition excerpt is attached hereto as Exhibit 8.


                                                    9
Case 1:18-cv-00029-AJT-TCB Document 51 Filed 11/07/18 Page 13 of 27 PageID# 365



        In addition to detecting “emails” that had been doctored in Plaintiff’s production of

 documents, Assyst found an “email” that was fabricated out of whole cloth. This “email” was

 included as the sole “email” exhibit to the Complaint.14 (Dkt. 1-4). Specifically, The Complaint

 alleges that “[i]n an email to Human Resources [Bounacos] dated August 5, 2011, attached hereto

 as Exhibit D, [Salgam] stated, in relevant part:

                [Assyst CEO] Kumar was in NJ office a few days ago and I informed
                him that I would like to exercise my vested stock options granted to
                me in my offer letter dated oct-30-2009. He told me that I should get
                in touch with HR manager and obtain the forms that need to be filled
                out. Please send these forms and any related documents.

 Compl. ¶ 56. Ms. Bounacos allegedly responded to Salgam that she “should have this information

 sent to him by Monday” but allegedly “failed to provide [Salgam] with the documents requested.”

 Compl. ¶¶ 57-58.

        This “email” is a sham, and therefore renders the Complaint a fraud as well. Neither

 Salgam’s “email” nor Ms. Bounacos’s “email” ever existed. Assyst’s archived server has no record

 of the alleged “email” exchange. Moreover, elements on the “email” document filed with, and

 quoted in, the Complaint reveal its manufacture out of whole cloth. Specifically, the signature

 block for Ms. Bounacos in the fake “email” attached to the Complaint is not the signature that the

 Assyst email application automatically applied to Ms. Bounacos’s emails at the alleged time of the

 fake “email.” The fake signature states her phone number as “703-230-3113 (phone)” and fax

 number as “703-230-3123 (fax).” At the time, however, Ms. Bounacos’ email signature provided

 for the following: “703-230-3100 x 2525 (phone)” and “703-230-0640 (fax).” Ms. Bounacos’

 email signature was not changed to “703-230-3113 (phone)” and “703-230-3123 (fax)” until after




 14
   The “email” was later produced in discovery as SALGAM 60 and 158. It is attached hereto as
 Exhibit 9, along with the excerpt from the Complaint incorporating it.
                                                    10
Case 1:18-cv-00029-AJT-TCB Document 51 Filed 11/07/18 Page 14 of 27 PageID# 366



 this “email” was allegedly sent. True and accurate copies of actual emails proving the fake

 signature block on Exhibit D to the Complaint are attached hereto as Exhibit 10. Among these

 emails is an email showing that the 703-230-3123 fax number was not created until November

 16, 2011, months after the fake “email” with that number was allegedly sent.15

         Within one day of discovering the fraud, Assyst sent notice of it to Plaintiff, through his

 current counsel, and to Plaintiff’s prior counsel.16 The letter requested, in light of the seriousness

 of the misconduct at issue, that this case be dismissed with prejudice and that Plaintiff pay Assyst’s

 fees. Plaintiff’s counsel responded that “[Plaintiff] denies doctoring or falsifying any documents

 he has produced in this case.” Plaintiff’s counsel subsequently claimed that “[Plaintiff] vehemently

 denies committing any fraud . . . .” Plaintiff has provided no other substantive response as to his

 role in the fraud.

                                         III.    ARGUMENT

         A transgression had been made against this Court which must not go unaddressed. See

 Aoude v. Mobil Oil Corp., 892 F.2d 1115, 1119 (1st Cir. 1989) (noting that courts have “the power

 to defend their integrity against unscrupulous marauders” who commit fraud upon the them).

 Assyst has been gravely prejudiced by having to defend itself against fake evidence that goes to

 the core of Plaintiff’s claims. Tesar v. Potter, No. CIVA 9:05-00956 SB, 2007 WL 2783386, at *8

 (D.S.C. Sept. 21, 2007) (observing that “dishonest litigants have a distinct advantage over their

 honest adversaries, for ‘[t]he victimized opponent winds up . . . consuming substantial resources

 to respond to and ‘undo’ the victimizers [sic] lies and distortions’”) (citation omitted).




 15
    The declarations submitted by Assyst personnel Mandal and Bounacos, attached as Exhibit 1,
 support the sham nature of the fake “email.”
 16
    A copy of the letter, sans its exhibits, is attached hereto as Exhibit 11.
                                                  11
Case 1:18-cv-00029-AJT-TCB Document 51 Filed 11/07/18 Page 15 of 27 PageID# 367



         Plaintiff disputes his involvement in the transgression. Although sanctions are warranted,

 further investigation should be permitted by this Court in order to determine the extent of the fraud

 and scope of any sanctions. Both this Court and Assyst deserve to find out the full story of what

 happened. All other aspects of this matter should be stayed until the discovery into the fraud is

 completed and any corresponding sanctions motions have been decided.

      A. Falsifying critical evidence, as was done in this case, is a grave matter that justifies
         the severest of sanctions.

         Underscoring the importance of further investigation into the newly-discovered fraud is the

 gravity of the fraud that has occurred. This Court has the inherent power to impose sanctions when

 a fraud upon the court has occurred, when “the very temple of justice has been defiled,” and when

 a party “shows bad faith by delaying or disrupting the litigation or by hampering enforcement of

 a court order.”17 Chambers v. NASCO, Inc., 501 U.S. 32, 46 (1991). “When a party deceives a

 court or abuses the process at a level that is utterly inconsistent with the orderly administration of

 justice or undermines the integrity of the process, the court has the inherent power to dismiss the

 action.” United States v. Shaffer Equip. Co., 11 F.3d 450, 462 (4th Cir. 1993).

         The fabrication of phony documents to bolster one’s case is a “near-classic example” of

 fraud upon the court. Aoude v. Mobil Oil Corp., 892 F.2d 1115, 1118 (1st Cir. 1989); see also

 Secrease v. W. & S. Life Ins. Co., 800 F.3d 397, 402 (7th Cir. 2015) (“falsifying evidence to secure

 a court victory undermines the most basic foundations of our judicial system”); New York Credit

 & Fin. Mgmt. Grp. v. Parson Ctr. Pharmacy, Inc., 432 F. App’x 25 (2d Cir. 2011) (falsifying

 evidence and submitting falsified evidence is sanctionable); see also Davis v. Crescent Elec. Co.,




 17
   Assyst’s emphasis in this motion on the Court’s inherent authority to punish fraud and abuse
 should not be construed as a waiver of its rights to seek relief under other applicable rules and
 authority, such as Federal Rules of Civil Procedure 11 and 37.
                                                  12
Case 1:18-cv-00029-AJT-TCB Document 51 Filed 11/07/18 Page 16 of 27 PageID# 368



 No. CIV 12-5008, 2016 WL 1625291, at *3 (D.S.D. Apr. 21, 2016) (“submitting a false discovery

 document—or fabricating evidence—has been referred to as ‘the most egregious misconduct

 which justifies a finding of fraud upon the Court’”) (citation omitted). In addition to constituting

 a fraud upon the court, the fabrication and use of phony documents also implicates the abuse of

 judicial process, including spoliation, which are also sanctionable under a court’s inherent

 authority. See Suntrust Mortg., Inc. v. AIG United Guar. Corp., No. 3:09CV529, 2011 WL

 1225989, at *18-*19 (E.D. Va. Mar. 29, 2011), aff’d 508 F. App’x 243 (4th Cir. 2013) (finding

 that a fraud upon the court and an abuse of process had occurred due to bogus emails).

        Courts have often imposed the severest sanction of dismissal with prejudice when material,

 fabricated documents have been used. See, e.g., Secrease, 800 F.3d at 399, 402 (affirming

 dismissal when plaintiff asked court to enforce fake arbitration agreement); Aoude, 892 F.2d at

 1122 (affirming dismissal when fake document attached to complaint); Plastech Holding Corp. v.

 WM Greentech Auto. Corp., 257 F. Supp. 3d 867, 874-876, 878-79 (E.D. Mich. 2017) (ordering

 dismissal when fake document attached to complaints even when plaintiff claimed doing so was a

 mistake); Flextronics Int’l, USA, Inc. v. Sparkling Drink Sys. Innovation Ctr. Ltd., 230 F. Supp.

 3d 896, 914 (N.D. Ill. 2017) (ordering dismissal and awarding fees for using fake email); Neal v.

 IMC Holdings, Inc., No. 1:06-CV-3138-WSD-AJB, 2009 WL 10669622, at *1 (N.D. Ga. Mar. 31,

 2009) (ordering dismissal when plaintiff, inter alia, falsely appended “as a mother” to the end of

 an actual email); Benjamin v. BWIA Airlines, No. 07-20017-CIV, 2009 WL 10667416, at *7 (S.D.

 Fla. Jan. 13, 2009) (ordering dismissal and awarding fees when plaintiff used fabricated

 documents, including fake email);18 Pope v. Fed. Exp. Corp., 138 F.R.D. 675, 683 (W.D. Mo.



 18
   The fees were awarded in Benjamin v. BWIA Airlines, No. 07-20017-CIV, 2009 WL 783353
 (S.D. Fla. Mar. 24, 2009), with the amount being determined at a later date.


                                                 13
Case 1:18-cv-00029-AJT-TCB Document 51 Filed 11/07/18 Page 17 of 27 PageID# 369



 1990), aff’d in part, vacated in part on other grounds, 974 F.2d 982 (8th Cir. 1992) (ordering

 dismissal when plaintiff used manufactured note to support her harassment claim); 19 see also REP

 MCR Realty, L.L.C. v. Lynch, 363 F. Supp. 2d 984, 1012 (N.D. Ill. 2005), aff’d, 200 F. App’x 592

 (7th Cir. 2006) (dismissing third-party complaint, awarding fees, and agreeing “with precedent

 finding that when a litigant fabricates critical evidence, the interests of the judicial system militate

 strongly in favor of dismissal of the suit so as to deter all litigants from such misconduct in the

 future”).

         In Malone v. Weiss, No. CV 17-1694, 2018 WL 3656482, at *6, 9 (E.D. Pa. Aug. 2, 2018),

 the court dismissed with prejudice the claims of a husband, wife, and their closely held corporation

 when it was found the husband had doctored and fabricated emails in order to “bolster” their case.

 Specifically, the plaintiffs claimed that the defendants failed to provide them with certain assets

 purchased from a company as required by the asset purchase agreement. Id. at *1. The fabricated

 emails in part “gave the impression that the [defendants’] refused to hand over files” when this

 was not the case. Id. at *6-8. The court ruled that the sham emails went to the “heart of the case.”

 Id. at *6.

         In this case, Plaintiff similarly contends that Assyst withheld information from him

 concerning his stock options despite his repeated requests. The fabricated “emails” give the

 impression that Assyst did withhold such information. Like the bogus emails in Malone, the bogus

 emails here go to the “heart of the case” and will warrant a severe sanction. Further, Malone

 demonstrates that, although the nature of Plaintiff’s participation in the fraud is relevant, sanctions

 can be imposed even if the evidence of his participation in the fabrication scheme is limited.




 19
   In Pope, the court made an award of attorneys’ fees. Pope v. Fed. Exp. Corp., 49 F.3d 1327,
 1328 (8th Cir. 1995).
                                                   14
Case 1:18-cv-00029-AJT-TCB Document 51 Filed 11/07/18 Page 18 of 27 PageID# 370



         Even in cases where courts have decided, for a variety of reasons, not to dismiss the bad

 actor’s claims as the result of his misconduct, courts have imposed substantial sanctions. See, e.g.,

 Suntrust, 2011 WL 1225989, at *29 (fees awarded where fake emails did not constitute entire

 known universe of documentary evidence expressly supporting party’s contention); Holmes v.

 Wal-Mart Stores E., L.P., No. 1:10CV75, 2011 WL 1842868, at *6 (E.D. Va. Apr. 27, 2011)

 (striking claim for compensatory damages attributed to pain and suffering); Amerisource Corp. v.

 Rx USA Int’l Inc., No. 02-CV-2514, 2010 WL 2730748, at *1-2, 6-7 (E.D.N.Y. July 6, 2010), aff’d

 432 F. App’x 25 (2d Cir. 2011) (imposing $100,000 in sanctions on party (and non-party) for

 creating and using fake emails to support its claim after other party had already prevailed in the

 case despite sanctioned party’s and non-party’s claim that use of the fake emails was an “innocent

 mistake”); Scholastic, Inc. v. Stouffer, 221 F. Supp. 2d 425, 444-45 (S.D.N.Y. 2002), aff’d, 81 F.

 App’x 396 (2d Cir. 2003) (fees awarded for using fabricated documents when bad actor’s claim

 had already been dismissed on summary judgment).

     B. The severity of the fraud that has been committed warrants further investigation.

         It is clear that a grave and serious offense has been committed against this Court that

 warrants severe sanctions. Rather than sanctioning the fraudulent conduct now, however, this

 Court should order additional investigation into the specific facts and circumstances of fraud. The

 request for further discovery is largely attributable to the fact that this case once involved both

 Salgam and Plaintiff, rather than just Plaintiff. Plaintiff has contested a certain degree of culpability

 by denying that he created the sham documents, apparently in preparation for blaming his former

 co-plaintiff and partner Salgam for the fabrications. Therefore, further investigation is warranted

 to get to the bottom of the fraud.




                                                    15
Case 1:18-cv-00029-AJT-TCB Document 51 Filed 11/07/18 Page 19 of 27 PageID# 371



         The cases cited above where fraud occurred often contain thorough descriptions of the

 fraud at issue. This is because the facts and circumstances matter when a fraud is committed upon

 the court and particular sanctions are being considered. The relevance of facts and circumstances

 are evident in the Fourth Circuit’s standard for dismissing a case under a court’s inherent authority.

 See Shaffer, 11 F.3d at 462–63 (considering “(1) the degree of the wrongdoer’s culpability; (2) the

 extent of the client’s blameworthiness if the wrongful conduct is committed by its attorney . . . ;

 (3) the prejudice to the judicial process and the administration of justice; (4) the prejudice to the

 victim; (5) the availability of other sanctions to rectify the wrong by punishing culpable persons,

 compensating harmed persons, and deterring similar conduct in the future; and (6) the public

 interest”).

         When a credible claim of fraud has been raised, courts have steered the case to find out

 more information about the fraud at issue. Courts have ordered that additional discovery be had.

 See Davis v. Crescent Elec. Co., No. CIV 12-5008, 2016 WL 1625291, at *2-3 (D.S.D. Apr. 21,

 2016) (permitting additional discovery after discovery cutoff into alleged falsity of previously

 produced email); Suntrust, 2011 WL 1225989, *1 (E.D. Va. Mar. 29, 2011) (noting that court

 previously ordered additional discovery into issue of fake email); Neal, 2009 WL 10669622, at

 *1 (noting that judge permitted parties to conduct additional discovery for sole purpose of

 determining whether plaintiff had fabricated evidence). Moreover, courts have held evidentiary

 hearings relating to frauds upon the court, including courts in this judicial district. Suntrust, 2011

 WL 1225989, at *2 (E.D. Va. Mar. 29, 2011) (three-day evidentiary hearing); Holmes, No.

 1:10CV75, 2011 WL 1842868, at *3 (E.D. Va. Apr. 27, 2011) (three-day evidentiary hearing);

 Neal, 2009 WL 10669622 at *1 (two-day evidentiary hearing).




                                                  16
Case 1:18-cv-00029-AJT-TCB Document 51 Filed 11/07/18 Page 20 of 27 PageID# 372



        Although a serious fraud has been committed upon this Court, the manner in which Plaintiff

 was involved has not been brought fully to light. Plaintiff denies “doctoring or falsifying any

 documents he has produced in this case” and “committing any fraud,” thereby implicitly blaming

 Salgam, his former co-plaintiff and partner, or possibly their former counsel. As the case law above

 illustrates, a party does not need to falsify the evidence at issue to be sanctioned. See, e.g. Malone,

 2018 WL 3656482, at *8 (imposing sanctions on party when evidence indicated co-party doctored

 emails); Suntrust, 2011 WL 1225989, at *22 (imposing sanctions for willful blindness).

 Nevertheless, the means by which Plaintiff and any others, including Salgam, were involved in the

 fraud is relevant to determining the most appropriate sanction and best way to vindicate the truth-

 finding function of this Court. Whether Plaintiff created the fake “emails,” used them knowingly

 or recklessly, or failed to take proper corrective action are all matters of concern to this Court and

 the parties to this proceeding.

        Further, although Plaintiff’s conduct has been the focus of this brief so far, it is not only

 Plaintiff’s involvement that concerns this Court. This Court could also impose sanctions against

 Salgam, although no longer a party to this matter. See Manez v. Bridgestone Firestone N. Am. Tire,

 LLC, 533 F.3d 578, 585 (7th Cir. 2008) (“No matter who allegedly commits a fraud on the court—

 a party, an attorney, or a nonparty witness—the court has the inherent power to conduct

 proceedings to investigate that allegation and, if it is proven, to punish that conduct”); In re White,

 No. 2:07CV342, 2013 WL 5295652, at *30-31 (E.D. Va. Sept. 13, 2013) (citing cases regarding

 sanctioning non-party under court’s inherent authority). Moreover, Salgam participated in the

 fraud while he was party to this case and therefore is not a pure “non-party” to this action.

        In sum, additional information concerning the fraud that has been perpetrated on this Court

 is important to determining the best way for this Court to proceed and the sanctions to impose.



                                                   17
Case 1:18-cv-00029-AJT-TCB Document 51 Filed 11/07/18 Page 21 of 27 PageID# 373



    C. At this juncture, the best way to investigate the fraud is to permit Assyst to conduct
       discovery into it.

        The additional investigation should consist first of a period where Assyst may conduct

 limited discovery into the issue of fraud committed upon the Court, including the creation,

 exchange, communication, use, and storage of, and reliance upon, the fraudulent “emails”

 identified so far, as well as spoliation by Plaintiff and Salgam and prior communications relating

 to evidence of the alleged breach of contract or lack thereof. Assyst anticipates that such discovery

 would include primarily the following:

        1. Interrogatories, Requests for Admission, and Requests for Production of
           Documents to Plaintiff regarding the fraud at issue, including, without limitation,
           the creation of, use of, transmission of, reliance upon, and communications
           regarding the fraudulent documents in question.

        2. Interrogatories, Requests for Admission, and Requests for Production of
           Documents to Plaintiff regarding the prosecution of these claims with Salgam.

            Assyst believes not only that the emails at issue are fraudulent but also that there is no

            truth supporting Plaintiff’s and Salgam’s claims that they repeatedly asked Assyst for

            information related to their stock options. These allegations of fabricated oral

            conversations are part and parcel to the fabricated emails set forth before this Court.

            Moreover, it should not be forgotten that Plaintiff already had to be ordered by this

            Court to produce communications between him and Salgam that he previously

            improperly withheld and which, when produced, included correspondence damaging

            to his case. Therefore, Plaintiff may have additional, yet undisclosed, damaging

            communications with Salgam.

        3. Subpoenas duces tecum concerning the aforementioned topics to Raj Salgam,
           LeadingC, and Salgam’s and Plaintiff’s former joint attorney.




                                                  18
Case 1:18-cv-00029-AJT-TCB Document 51 Filed 11/07/18 Page 22 of 27 PageID# 374



        4. Subpoenas duces tecum concerning the aforementioned topics to Raj Salgam and
           Salgam’s and Plaintiff’s respective, former attorneys used to make demands on
           Assyst in 2013 and 2014, respectively.

            With regard to their former attorneys from 2013 and 2014, Salgam first asserted his

            stock option claims through counsel in April 2013, and Plaintiff did so in March 2014.

            Neither attorney attached the fake “emails” to their demand letters.20 The degree to

            which the fake “emails” existed (or not) during this time frame is relevant to the fraud.

            Further, in response to their demand letters at the time, Assyst’s counsel did not signal

            that Assyst had written proof, such as email communications, that the disputed stock

            option information was provided before the stock options expired, thereby conceivably

            providing a further motive to Salgam and/or Plaintiff to fabricate the phony emails. It

            is also notable that neither Salgam nor Plaintiff retained their original counsel to

            prosecute this case. This may have been in part an effort to propagate fraud. The new

            counsel that they jointly retained to prosecute this action would not have been privy to

            the information disclosed previously, which may have contradicted what Plaintiff or

            Salgam was presently telling him, therefore making new counsel an unwitting agent of

            fraud on the court.

        5. Depositions of Plaintiff, Salgam, their former joint attorneys, and their former,
           respective attorneys used to make demands on Assyst in 2013 and 2014,
           concerning the aforementioned topics.

        6. Subpoenas duces tecum concerning the aforementioned topics to Plaintiff’s and
           Salgam’s respective, email service and storage providers.

        7. Further discovery, as appropriate, concerning the aforementioned topics.




 20
    Salgam’s and Plaintiff’s demand letters and Assyst’s responses, without exhibits, are attached
 as Exhibit 12. Notably, Assyst’s letter in response to Plaintiff’s demand contains a preservation
 notice.
                                                 19
Case 1:18-cv-00029-AJT-TCB Document 51 Filed 11/07/18 Page 23 of 27 PageID# 375



        Such discovery would yield important information concerning the fraud at issue. The fact

 that some of the discovery sought would necessarily seek communications and other documents

 among co-plaintiffs and their former attorneys would not be futile due to the “crime-fraud”

 exception to the attorney-client privilege and the work product doctrine. To pierce privilege based

 on the “crime-fraud” exception, a party need only make a prima facie showing that “(1) the client

 was engaged in or planning a criminal or fraudulent scheme when he sought the advice of counsel

 to further the scheme and (2) the documents containing [the privileged materials] . . . bear a close

 relationship to the client’s existing or future scheme to commit a crime or fraud.” In re Grand Jury

 Subpoena, 870 F.3d 312, 319 (4th Cir. 2017) (citations omitted). Using an attorney as a conduit to

 commit fraud does not serve as a shield. See Int’l Med. Grp., Inc. v. Walker, No. 1:08-CV-923-

 JMS-TAB, 2011 WL 1752101, at *3 (S.D. Ind. May 9, 2011) (noting that “[u]se of counsel to

 perpetuate fraud waives the attorney-client privilege” in determining that crime-fraud exception

 applied to communications between party and former counsel when party was alleged to have

 engaged in discovery fraud).

        Here, a fraud has certainly been committed. It was committed at least in the drafting of the

 Complaint, which contains fake information, and during the course of discovery when the

 fraudulent emails were produced. In fact, in the aforementioned Suntrust case from the Eastern

 District of Virginia, the parties litigated the extent to which the victimized party could discover

 evidence of the fraud that had occurred. The fraud in that case also included referencing a fake

 email in the complaint. Suntrust, 2011 WL 1225989, at *8-9. During the course of the hearing on

 the motion to compel evidence of the fraud, the Court observed:

                The crime-fraud exception is what opens the door to a reasonable
                examination in the scope of finding out what happened and how the
                fraud was used and/or perpetrated, and in this instance, it seems to
                me, that what there has been a prima facie showing of is that the

                                                 20
Case 1:18-cv-00029-AJT-TCB Document 51 Filed 11/07/18 Page 24 of 27 PageID# 376



                fraudulent e-mails were used to prepare the original complaint, i.e.,
                that’s how this lawsuit got started or a significant part of it.21

 The court later stated that “the first thing is [the moving party] [is] entitled to figure out exactly

 what it is that has happened.” Hr’g Tr. 27:13-14. The Court then ruled that the party in question

 needed to produce, inter alia, documents related to the fake emails. Hr’g Tr. 41:1-43:16, Appendix

 B. Consequently, discovery on the topic of this fraud will not be protected by claims of privilege.

         Without waiting for the issuance of discovery, Plaintiff should be ordered to disclose

 immediately the present contact information he has for Salgam.

      D. In light of the gravity of the fraud upon the court committed and the importance of
         bringing it further to light, good cause exists for a continuance.

         The granting of the additional discovery requested above would require a continuance of

 the trial date and the corresponding pre-trial deadlines. Although Assyst would conduct discovery

 and subsequently file any corresponding motion for sanctions promptly, doing so will take a

 substantial amount of time. Assyst will need to serve written discovery, wait for responses, and

 then conduct depositions.22 At the conclusion of discovery, Assyst will file its motion for sanctions.

 Like many other courts, this Court may desire to have an evidentiary hearing on the sanctions

 motion.

         There is good cause justifying such a continuance. See Local Civ. R. 7(G). First, a ruling

 by this Court with regard to sanctions could substantially affect the case, such as obviating it by

 dismissal, determining relevant facts, precluding contest over particular factual and legal issues,

 or, if the case survives to trial, requiring particular jury instructions. Second, additional discovery




 21
    The excerpts from the hearing, as well as the Appendix B containing the documents that the
 court ordered to produce, are attached hereto as Exhibit 13.
 22
    In order to expedite the process, this Court could order that Plaintiff respond to written discovery
 to him within an expedited period.
                                                   21
Case 1:18-cv-00029-AJT-TCB Document 51 Filed 11/07/18 Page 25 of 27 PageID# 377



 into this matter is consistent with the truth-finding function of this Court. A complete

 understanding of the extent of the fraud at issue should be had before this matter is rushed to its

 conclusion. It cannot be assumed that the fake “emails” and the corresponding interrogatory

 answers, testimony, and document productions constitute all the instances of fraud that have been

 committed; it is entirely possible that additional instances of fraud have occurred. Finally, Assyst

 acted swiftly upon detecting the fraud, bringing the matter to opposing counsel’s attention just a

 day after its discovery and filing this Motion six days later.

        For these reasons, this matter should be stayed until discovery into the fraud can be had

 and any sanctions motion is ruled on.

    E. Plaintiff should be ordered to preserve all evidence and pay for imaging both his
       and Assyst’s devices.

        This Court should issue a preservation instruction to Plaintiff. While Plaintiff has denied

 fabricated emails he has produced, he has repeatedly used such emails throughout this case. He

 has sworn to their veracity and produced them in discovery all to bolster his claims that he

 repeatedly asked about, and Assyst refused to provide, information regarding his stock options—

 claims which Assyst unequivocally denies. The alteration of emails naturally implicates issues of

 spoliation.

        Plaintiff cannot be trusted. Plaintiff was already ordered to pay $750.00 for not producing

 certain documentation, including material exchanges he had with Salgam after his employment

 was terminated with Assyst for embezzlement. An order of preservation is warranted.

        As part and parcel to the order directing preservation, Plaintiff should be specifically

 ordered to make a forensically qualified image of his current electronic devices, including his

 phone, where, for example, he may have communications with Salgam.




                                                  22
Case 1:18-cv-00029-AJT-TCB Document 51 Filed 11/07/18 Page 26 of 27 PageID# 378



        Further, Plaintiff should be ordered to pay for the cost of Assyst preserving electronically-

 stored information, including by imaging devices that store emails demonstrating that the fake

 “emails” are indeed a fraud, as appropriate. In its letter to Plaintiff’s counsel on November 1,

 2018, concerning the fraud, Assyst requested that Plaintiff stipulate to the falsity of the fake

 “emails” and the accuracy of its own emails. Plaintiff has not done so. Plaintiff may be seeking to

 challenge the authenticity of the actual emails. Consequently, to forestall any technical objection,

 Plaintiff should pay for Assyst to make a forensically qualified image of its device(s) as Assyst

 may so choose. See Peskoff v. Faber, 251 F.R.D. 59, 61-62 (D.D.C. 2008) (assessing, inter alia,

 the party responsible for having to conduct forensic examination in allocating its cost).

                                        IV.    CONCLUSION

        A grave offense has been committed against this court that undermines its fundamental

 purpose to administer justice grounded in truth.

        WHEREFORE Assyst requests that its Motion be granted, that all relief requested therein

 and in this Memorandum be granted, and that this Court grant Assyst all further relief deemed just

 and proper.23




 23
   This Motion is not intended to constitute as a waiver of any rights or remedies by Assyst to seek
 sanctions resulting from the fraud, including, without limitation, dismissal of this proceeding and
 an award of fees and costs, including its fees and costs with regard to this Motion.
                                                    23
Case 1:18-cv-00029-AJT-TCB Document 51 Filed 11/07/18 Page 27 of 27 PageID# 379



                                             Respectfully submitted,



                                                           /s/
                                             Timothy McConville, VSBN 40099
                                             Luke Archer, VSBN 81815
                                             PRAEMIA LAW, PLLC
                                             11710 Plaza America Drive, Suite 2000
                                             Reston, Virginia 20190
                                             (703) 624-1776 (McConville telephone)
                                             (931) 588-8018 (Archer telephone)
                                             (703) 871-5111 (facsimile)
                                             Timothy.McConville@praemialaw.com
                                             Luke.Archer@praemialaw.com
                                             Co-counsel for Advanced Software Systems, Inc.



                                CERTIFICATE OF SERVICE

        I hereby certify that on November 7, 2018, I filed the foregoing document with the Clerk
 of Court using the Court’s CM/ECF system, which will then send notification of this filing to the
 following filing users:

        Robert Stone Porter, IV, Esq., VSB # 78934
        THE SPIGGLE LAW FIRM
        4830 31st Street South, Suite A
        Arlington, VA 22206
        (202) 449-8527 (telephone)
        (202) 540-8018 (facsimile)
        rporter@spigglelaw.com
        Counsel for Plaintiff Munusamy Kandasamy


                                                            /s/
                                             Luke Archer




                                                24
